DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5-8, 10-14, 16-18 and 20 are amended. Claims 9, 15 and 19 are cancelled. Claims 21-23 are newly added. Claims 22 and 23 are withdrawn. Claims 1-8, 10-14, 16-18 and 20-21 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 1/31/2022 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 1/31/2022 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 1/31/2022 are overcome.

Election/Restrictions
Newly submitted claims 2 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 10-14, 16-18 and 20-21, drawn to a method for producing three-dimensional molded parts in a device, classified in B29C.
II. Claim 22, drawn to a method for producing three dimensional molded parts in a device, classified in B29C 64/321.
III. Claim 23, drawn to a method for producing three dimensional molded parts in a device, classified in B29C 64/35.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires removing the carrier fluid in a time of less than 90 seconds, which is not required by Invention II. Invention II requires pumping the slurry from a stirred container to the application means, which is not required by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention I requires removing the carrier fluid in a time of less than 90 seconds, which is not required by Invention III. Invention III requires removing adjacent unsolidified particulate material with a solvent jet, which is not required by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Invention II requires pumping the slurry from a stirred container to the application means, which is not required by Invention III. Invention III requires removing adjacent unsolidified particulate material with a solvent jet, which is not required by Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102, 104 (figure 1). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the claim uses the term “application means” (means for applying) without reciting sufficient structure, material, or acts to perform the claimed function of applying. A review of applicant’s specification indicates that the corresponding structure is a recoater [0021]. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a recoater or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 6, applicant’s specification discloses that the build plane is temperature regulated and, in the same paragraph, that the slip is removed using IR radiation [0062]. However, applicant’s specification never states that the IR is applied to the building platform itself. The claim therefore introduces new matter not sufficiently supported by the original disclosure.

Regarding claim 18, applicant’s specification is silent as to sintering the molded part in a different device. Although applicant indicates that [0015] provides support for the limitation, a review of [0015] indicates that the paragraph is in fact directed to the characteristics of the slip as opposed to the location at which sintering occurs. The remainder of the specification is similarly silent as to a different device. The claim therefore introduces new matter not sufficiently supported by the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-13, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224).

Regarding claim 1, Baumann discloses a process for forming a three-dimensional object from a pulverulent material [0001] in which a layer of a pulverulent substrate [0055] from a storage vessel to a doctor blade [0091], which is considered to meet the claim limitation of an application means as interpreted under 35 USC 112(f) above. The pulverulent substance is a thermoplastic elastomer [0060]. The layer is formed on a movable base ([0091], figure 1, reference numeral 6), which is considered to meet the claim limitation of a construction base. A liquid absorber comprising carbon black [0067] is selectively applied to the regions of the layer to be sintered [0043] and electromagnetic radiation in the infrared A region [0012] is applied to melt the selected regions together [0045]. The absorber absorbs the energy and then dissipates it as heat to the surrounding substrate [0037]. It is evident that the dissipation of heat results in a temperature increase. The layer can then be lowered by the height of the next layer [0049]. These steps are repeated until the desired molding has been fabricated layer by layer [0047]. Baumann does not explicitly disclose the pulverulent substrate provided in the form of a slip with a carrier fluid.
Sachs teaches a method of forming parts from powder in layers (column 1, lines 23-39) in which a slurry is deposited over a porous substrate support (column 8, lines 54-59). The slurry is prepared using powder in a liquid vehicle (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). The slip cast layer is dried for a time of 10-60 seconds (column 15, lines 39-47), within applicant’s claimed range of less than 90 seconds, by a lamp to evaporate water to prevent interactions with the binder (column 9, lines 7-22). The powder bed is heated once after the slurry is applied and a second time to activate the binder material (figure 1). Sachs additionally teaches that using a slurry allows fine submicron particles to be used to form parts with fine details and thin layers (column 9, lines 46-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pulverulent substrate of Baumann with the slurry of Sachs. One would have been motivated to do so since Sachs teaches a slurry that allows fine submicron particles to be used to form parts with fine details and thin layers.

Regarding claim 2, Baumann discloses that the movable base is located within side walls ([0091], figure 1, reference numeral 6), which is considered to meet the claim limitation of the construction plane being arranged in a construction space.

Regarding claim 3, Baumann discloses that the part is formed by selectively bonding subregions of a pulverulent substrate [0001]. The layer to be sintered is brought to an elevated temperature [0080], which is considered to meet the claim limitation of a process condition.

Regarding claim 4, Sachs teaches that the liquid vehicle is water (column 16, lines 1-14).

Regarding claim 5, Baumann discloses that the layers are formed using a doctor blade that distributes the pulverulent substrate over a previous layer [0091]. It is evident that the new layer forms a coat over the previous layer, and the doctor blade is therefore considered to meet the claim limitation of a coating device.

Regarding claim 11, Baumann discloses that the absorber is applied by a printing head [0063] and that the pulverulent material is a polyamide [0056].

Regarding claim 12, Sachs teaches that the slurry is prepared using powder in a liquid vehicle such as water (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). It is therefore evident that the slurry was mixed prior to reaching the single nozzle since it could not otherwise be released as a single jet. The slurry is pumped to the device (page 22, lines 37-49). Buamann discloses that the layers are formed using a doctor blade that distributes the pulverulent substrate over a previous layer [0091]. It is evident that the new layer forms a coat over the previous layer, and the doctor blade is therefore considered to meet the claim limitation of a coater.

Regarding claim 13, Sachs teaches that the slurry is deposited over a porous substrate support to form a layer (column 8, lines 54-59). The slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). It is evident that this process leaves only the material layer present, which is considered to meet the claim limitation of the material layer resulting from the evaporation.

Regarding claim 16, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that an appropriate amount of absorber applied per unit surface area must be selected [0015] and is adapted to the characteristics of the component [0016]. Although not explicitly disclosed by Baumann, one of ordinary skill in the art would recognize that great majority of the volume of the part since the part is described as being made from the pulverulent substance [0001]. Modified Baumann does not explicitly teach the volume of absorber in the final part being less than 20% by volume.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the volume proportion of absorber in the final part below 20%. One would have been motivated to do so since Baumann discloses that the part is made primarily from the pulverulent substance as opposed to the absorber or other components and that the amount of absorber can be adjusted to produce a part having desired characteristics. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 17, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 microns to 200 microns. Sachs teaches that the layer has a packing density of at least 50% (column 9, lines 23-45), which is considered to be equivalent to a material layer density of at least 50% of the solid density of the particulate material after the carrier fluid is removed. Modified Baumann does not explicitly teach the packing density being between about 50% to about 80%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the packing density fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists (MPEP § 2144.05 (I)).

Regarding claim 20, Baumann discloses that the powder is applied at a 90° to a movable base ([0088], figure 1, reference numeral 2).

Regarding claim 21, Baumann discloses that the lamp releasing infrared radiation is moved over each layer once to radiate heat toward the layer [0094]. It is evident that the lamp must be moved over the uppermost layer since it is moved over the entire part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Hermann (US 2011/0117485).

Regarding claim 7, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the pulverulent material is melted to bond it into a layer [0036] and that the process occurs in a temperature controlled construction space [0080]. Sachs teaches that the slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). Modified Baumann does not explicitly teach a temperature of the construction space.
Hermann teaches that a method of manufacturing a three dimensional article by bonding particles together (abstract) using a carbon black absorber [0025] that are fused in a build chamber by IR radiation in a build chamber having a temperature of about 185 °C [0053] while preventing some surfaces areas of an uppermost layer from being sintered or melted together [0004].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature controlled manufacturing chamber with carbon black absorber of modified Baumann with the temperature of Hermann. One would have been motivated to do so since Hermann teaches that 185 °C is a suitable temperature for applying IR radiation to particles being fused using a carbon black absorber.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Hermann (US 2011/0117485) and Comb (US 2013/0186558).

Regarding claim 8, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the pulverulent material is fused to form a layer [0037]. Modified Baumann does not explicitly teach (a) a temperature of the construction space and (b) a temperature of the final layer.
Regarding (a), Hermann teaches that a method of manufacturing a three dimensional article by bonding particles together (abstract) using a carbon black absorber [0025] that are fused in a build chamber by IR radiation in a build chamber having a temperature of about 185 °C [0053] while preventing some surfaces areas of an uppermost layer from being sintered or melted together [0004].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature controlled manufacturing chamber with carbon black absorber of modified Baumann with the temperature of Hermann. One would have been motivated to do so since Hermann teaches that 185 °C is a suitable temperature for applying IR radiation to particles being fused using a carbon black absorber.
Regarding (b), Comb teaches a layer transfer technique for printing 3D parts [0040] using a thermoplastic ABS copolymer in powder layers [0060]. The fusion temperature is a temperature at which layer is heated to a fusable state [0065]. Heating the layer to this temperature promotes interfacial entanglement between the two layers [0052]. The fusion temperature for ABS copolymer is about 200 °C [0085].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ABS of Comb with the process of modified Baumann, and to heat the ABS to the fusion temperature of Comb. One would have been motivated to do so since Baumann discloses that the pulverulent substance is a thermoplastic that is fused to form a layer and Comb teaches that ABS is a suitable thermoplastic copolymer for printing layers in a 3D printing apparatus and has a fusion temperature of about 200 °C. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Evans Jr. (US 5,248,456).

Regarding claim 10, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that unbonded powder is removed following fabrication of the final layer [0038], which is considered to meet the claim limitation of unsolidified particulate material. Modified Baumann does not explicitly teach spraying the part with water.
Evans Jr. teaches removing residual solvent and resin from a part by spraying the part (column 29, lines 46-68, column 30, lines 1-21), which is considered to meet the claim limitation of a liquid bath.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the unbonded powder of modified Baumann with the spraying of Evans Jr. One would have been motivated to do so since Evans Jr. teaches removing residual fabrication material by spraying with water.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Merot (US 7,790,096).

Regarding claim 14, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the object is released following a fabrication cycle [0038] and is silent to beginning another fabrication cycle. One of ordinary skill in the art would recognize that Baumann therefore discloses a batch process. The pulverulent material has a median grain size of between 40 microns and 70 microns [0050] and that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 um to 200 um. Modified Baumann does not explicitly teach the manufacturing chamber being removable.
Merot teaches a thermal management system to control preheating and cooldown of a laser sintering system having a removable build chamber (abstract) where one build chamber is removed and replaced with another (column 2, lines 40-48) to avoid incurring delay during heating or cooling (column 2, lines 33-39) while the chamber with the fabricated part is cooled replaced with a preheated chamber (column 2, lines 53-58).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the build chamber of modified Baumann with the removable and replaceable build chamber of Merot. One would have been motivated to do so since Merot teaches a build chamber that allows preheating and cooling without delaying fabrication.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that modifying Baumann in view of Sachs would compromise the principle of operation of Baumann since the carrier fluid of a slurry would interfere with the operation of Baumann. However, Sachs teaches that, after applying the slurry, it is evaporated prior to a second heating step. One of ordinary skill in the art would therefore heat the part to remove the slurry prior to the sintering step, thereby avoid the negative consequences suggested by applicant. There is no evidence of record to suggest that exposing the part to two different heating temperatures would somehow result in permanent damage.

Regarding claim 10, one of ordinary skill in the art would recognize that spraying is a suitable method to remove unwanted particle since the force created by the spray is capable of particulate as well as resinous materials. Particulate materials may be even easier to move than resinous materials since resinous materials may have a viscosity that resists movement. One of ordinary skill in the art would be motivated to stereolithographic printing methods since applicant is concerned with the problem of removing waste material created during an additive manufacturing process.

Regarding claim 12, Sachs teaches that the slurry is pumped to the device (page 22, lines 37-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715